Citation Nr: 1625713	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  00-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of a broken left index finger.
 
2.  Entitlement to an initial compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active military service from February 1979 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 1998 rating decision by the New York Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, awarded service connection for residuals of a broken left index finger and hemorrhoids.  The Veteran disagreed with the initial noncompensable ratings assigned for these disabilities.

In December 2006, the Board adjudicated several claims and remanded the above-captioned initial rating matters to the RO for further development.  In July 2008 and April 2014, the Board again remanded these issues for further development.

In a June 2015 rating decision by the New York RO, the Veteran's claims for service connection for sleep apnea and compensable ratings for allergic rhinitis and allergic conjunctivitis were denied.  Although the Veteran filed a notice of disagreement to these claims, it appears that the RO is actively working these issues.  Accordingly, the issues will not be remanded for the issuance of a statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2015); Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  

As noted by the Board in April 2014, in February 2014 correspondence, the issues of whether new and material evidence has been received to reopen the claims of service connection for disorders of the feet and elbows and for diabetes mellitus were raised.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Moreover, in May 2015, the Veteran raised earlier effective date claims for the award of service connection for right carpal tunnel syndrome and left carpal tunnel syndrome.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that, effective in March 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Historically, a travel Board hearing was scheduled for the initial rating issues in June 2006.  The Veteran failed to appear.

In December 2006, the Board issued a decision/remand and deemed the hearing request withdrawn.  In February 2007, the Veteran filed a Motion for Reconsideration in regard to the Board's December 2006 decision, asserting that he had timely advised the RO that he would not be available to testify before the Board as scheduled.  In this regard, the Veteran provided a May 2006 form wherein he checked a box indicating that he could not attend the hearing.  He requested that the hearing be rescheduled due to a conflict.

In May 2007, a Deputy Vice Chairman of the Board determined that the Veteran would be afforded another opportunity to testify at hearing with the Board, and that his request for Reconsideration was accordingly rendered moot.

In December 2007 and May 2008, hearings were rescheduled, but the Veteran again failed to appear.

In August 2010 and October 2010, the Veteran submitted letters again requesting a hearing with the Board at the RO.  He offered explanation for his failure to attend the June 2006 hearing.  He did not mention the other hearings.

In an April 2014 remand, the Board observed that it is conceivable the Veteran did not receive notice of the December 2007 and May 2008 hearings because the address he listed on the next correspondence received from him after these dates had changed.  The Board found that the Veteran should be offered one, final opportunity for a hearing.  

The Board also found that should he no longer desire a hearing, or should he again fail to appear without good cause, further development should be conducted, including providing the Veteran with VA examinations to assess the present severity of the service-connected disabilities at issue. 

The Board finds that none of the requested development was completed.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the AOJ failed to follow the Board's remand instructions, the Board finds no alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues of entitlement to initial compensable ratings for residuals of a broken left index finger and hemorrhoids, take appropriate steps to schedule the Veteran for a hearing at the RO with a Veterans Law Judge in accordance with his most recent request at the earliest opportunity. 

2.  If, and only if, the Veteran indicates that he no longer desires a personal hearing, or if he again fails to appear, have the Veteran scheduled for VA examinations to ascertain the current severity of the service-connected left index finger disability and hemorrhoids, in accordance with the applicable worksheets for rating those disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the requested action, readjudicate the issues of entitlement to initial compensable ratings for residuals of a broken left index finger and hemorrhoids.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







